DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,6,10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,10,12,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Khor et al. (US Pub 2014/0240200 A1) in view of Su (US Pub 2011/0069240 A1) and Moser (US Pub. 2010/0321877 A1).
Regarding claim 1; Khor teaches an electronic device (a display system as shown in Fig.3) comprising:

    PNG
    media_image1.png
    427
    356
    media_image1.png
    Greyscale

(Fig.3 of Khor reproduced)
	a housing (a housing covering a display monitor head component 202, Fig.2);
	a display panel stored in the housing (a display panel stored in the display monitor head component 202, Fig.3, para. [0019]);
	a support arm extending from the housing (a riser component 204 extending from a rear side 205 of the display monitor head component 202 as annotated in Fig.2 above);
	a base (a base component 206) attached to the housing, via the support arm (see Fig.2, the base component 206 is attached to the display monitor head component 202 via the riser component 204), wherein the base is removably connected to the housing (para. [0019], the base component 206 may include one or more processing devices, memory devices, and hub/bus components of information handling system 100. Furthermore, the riser component 204 is configured for mechanically mating with the rear side 205 of the display monitor head component 202. For example, a quick release mechanism such as a releasable latch mechanism that holds the components together in mated condition);
	a base connector (electrical interconnects 405 and 407) to interface with the base (Fig.3, para. [0023]); and
	a controller connected to the base connector (para. [0020], the display monitor head component 202 may include one or more processing devices).
	Khor does not teach the controller is to: determine, via the base connector, a type of base; and set an input source of the controller responsive to determining the type of base.
	Su teaches the controller is to: determine, via the base connector, a type of base (Figs. 3 and 4; para. [0017,0030,0037,0038], the microprocessor 15 included in a projector 10a determines whether a video source 30a is connected to the projector 10a via an input port 14a by detecting a defining signal transmitted from the video source 30a. The video source may be a computer device. Therefore, the defining signal would be an indicative of a type of the video source 30a (e.g., a VGA type video source)), and set an input source of the controller responsive to determining the type of base (para. [0028], Step S5 of Fig.4, the microprocessor locks on to the detected input port (e.g., VGA type connector) and processes the inputted video signals (i.e., VGA signals). Thus, Su further teaches setting the input source of the microprocessor to VGA signal based on detecting the first input port 142 being connected to the source device).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the method of Su of providing a microprocessor in a projector; detecting a defining signal transmitted from a video source to the projector via an input port; and setting a type of input source of the microprocessor based on the detected defining signal via the input port. Accordingly, in the display system of Khor as modified by Su, the display monitor head component 202 would include a microprocessor configured to detect a defining signal from the base component via an input port and to set a type of input source of the microprocessor based on the detected defining signal via the input port. The motivation would have been in order to process the input video signal correctly.
Khor and Su do not teach that the base is a computing base.
Moser teaches the base is a computing base (Fig.6, para. [0049], a computer base 32 is removably connected to a display screen 10. Fig.8, para. [0051], a base 32 may comprise a small netbook computer).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the teaching of Moser of providing a computer base removably attached to a display screen. The motivation would have been in order to reduce space taken by the computer.
Regarding claim 10; Khor teaches a non-transitory computer readable storage medium comprising instructions (Fig.3, para. [0020], a display system comprises a base component 206 including one or more processing devices and memory devices); a base (a base component 206) attached to a housing (a rear side 205 of a display monitor 202. Fig.2, the base component 206 is attached to the display monitor head component 202 via the riser component 204), via a support arm (a riser component 204) extending from the housing (see Fig.3).
	Khor does not teach that the instructions that when executed caused a controller of an electronic device to: in response to a first base attached to a housing, determine a first base via a base connector; set a processing format of video signal to a first video format based on the determination of the first base; wherein the video signal is received via the base connector; and change the processing format of the video signal to a second video format in response to determining that the housing is attached to a second base, and wherein the second base is different than the first base and the first video format is different than the second video format.
	Su teaches the instructions that when executed caused a controller of an electronic device to: in response to a first base connecting to a projector, set a processing format of video signal to a first video format based on the determination of the first base (Fig.3, para. [0028,0030,0034], a microprocessor 15 detects a defining signal produced from a first input port 142 indicative of a connection of video source. A base connector includes a first input port 142, a second input port 144, and a third input port 146. For example, the microprocessor 15 may detect a defining signal from the first input port 142 corresponding to a VGA port. In this first scenario, the video source is a VGA-type computer device. Accordingly, the microprocessor locks on to the first input port 142 and processes the inputted video signals in VGA format to project images), wherein the video signal is received via the base connector (Fig.3, input ports 14a); and change the processing format of the video signal to a second video format in response to determining that a second base is connected to the projector, and wherein the second base is different than the first base and the first video format is different than the second video format (The microprocessor 15 may detect a defining signal from a second input port corresponding to a DVI port (para. [0030]). In this second scenario, the video source is a DVI-type computer device. Accordingly, the microprocessor locks on to the second input port 144 and processes the inputted video signals in a DVI format to project images).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the modular display monitor system of Khor to include the method of Su of detecting a video source connected to a projector via an input port among a plurality of input ports; and setting an input source of the microprocessor to a video signal corresponding to the detected input source. Accordingly, a combination of Khor and Su would render a method of detecting a first base (e.g., VGA-type computing base) connecting to a housing, via a support arm; setting a format of a video signal to a first video format (e.g., VGA format) corresponding to the first base; detecting a second base (e.g., DVI-type computing base) connected to a housing; and setting a format of the video signal to a second video format (e.g., DVI format) corresponding to the second base. The motivation would have been in order to process the input video signal correctly.
Khor and Su do not teach that the first base is a computing base.
Moser teaches the first base is a computing base (Fig.6, para. [0049], a computer base 32 is removably connected to a display screen 10. Fig.8, para. [0051], a base 32 may comprise a small netbook computer).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the teaching of Moser of providing a computer base removably attached to a display screen. The motivation would have been in order to reduce space taken by the computer.
Regarding claim 12; Khor, Su, and Moser teach the non-transitory computer readable storage medium of claim 10 as discussed above. Khor does not teach the second video format is a High Definition Multimedia Interface (HDMI) format.
	Su teaches that the second video format is a High Definition Multimedia Interface (HDMI) format (para. [0030], a third input port 146 is a HDMI port). 
	The motivation is the same as the rejection of claim 10.
Regarding claim 14; Khor, Su, and Moser teach the non-transitory computer readable storage medium of claim 10 as described above. Khor does not teach that the instructions to determine a type of base include instructions to determine the first base via a base identification signal received via the base connector.
	Su teaches the instructions to determine a type of base include instructions to determine the first base via a base identification signal received via the base connector (para. [0008], the microprocessor detects a defining signal transmitted from the video source via an input ports 14a). The motivation is the same as the rejection of claim 10.
Regarding claim 15; Khor, Su, and Moser teach the non-transitory computer readable storage medium of claim 10 as described above. Khor further teaches the video signal is received via the base connector (para. [0004,0019], the base component 206 comprises video input connectors such as HDMI, VGA, DVI...).
Claims 2,5,11 are rejected under 35 U.S.C. 103 as being unpatentable over Khor et al. (US Pub 2014/0240200 A1) in view of Su (US Pub 2011/0069240 A1) and Moser (US Pub. 2010/0321877 A1) as applied to claims 1,10 above, and further in view of Griffin et al. (US Pub 2014/0028293 A1).
Regarding claim 2; Khor, Su, and Moser teach the electronic device of claim 1 as discussed above. Khor further teaches that set the input source to a DisplayPort video signal when the base is the computing base (para. [0004, 0020], the input connector between the display monitor head component 202 and the base component 206 may include a DisplayPort (DP). The base component 206 may include one or more processing devices (i.e., equivalent to “computing base” as claimed). It is understood that the input source of the display monitor head would be set to be DisplayPort input source).
	Khor and Su do not teach Embedded DisplayPort (eDP).
	Griffin teaches Embedded DisplayPort (eDP) (para. [0012,0014,0020], the display panel 220 receives panel signals from the connection module 260 in Embedded DisplayPort (eDP) format).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the embedded DisplayPort of Griffin. The motivation would have been in order to facilitate transmitting power, data, and control signal.
Regarding claim 5; Khor, Su, and Moser teach the electronic device of claim 1 as described above. Khor further teaches that the base connector is to receive a video signal, an audio signal (para. [0019], the base component may include video input connectors (e.g., HDMI, VGA, DVI, DP...) and audio input connectors (e.g., stereo mini-plug)).
	Khor does not teach the base connector is to receive a base identification signal.
Su teaches the base connector is to receive a base identification signal (para. [0008, 0035, 0037], step S31, Fig.4, detecting a defining signal produced from an input port. The defining signal may be an encoded signal). Accordingly, the combination of Griffin and Su would render a method of detecting a defining signal (equivalent to a base identification signal) from the panel interface to determine whether the panel interface (e.g., VGA type) is connected to the display panel. The motivation is the same as the rejection of claim 1.
Khor and Su do not teach the base connector is to receive a scaler control signal.
Griffin further teaches the base connector is to receive a scaler control signal (para. [0023], the connector module 260 receives an extended display identification data (EDID) from the display panel to control the scalar and frame rate converters by selecting appropriate scalar factor based on the EDID information. The EDID information includes resolution and frame rate associated with the display panel 220. Therefore, the EDID information would be considered as a scaler control signal).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor, Su, and Moser to include the teaching of Griffin of enabling the connector module to receive a scalar control signal. The motivation would have been in order to match the resolution of the display monitor (Griffin, para. [0023]).
Regarding claim 11; Khor, Su, and Moser teach the non-transitory computer readable storage medium of claim 10 as discussed above. 
Khor, Su, and Moser do not teach the first video format is an Embedded DisplayPort (eDP).
	Griffin teaches the video format is an Embedded DisplayPort (eDP) (para. [0012,0014,0020], the display panel 220 receives panel signals from the connection module 260 in Embedded DisplayPort (eDP) format).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the embedded DisplayPort of Griffin. The motivation would have been in order to facilitate transmitting power, data, and control signal.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Khor et al. (US Pub 2014/0240200 A1) in view of Su (US Pub 2011/0069240 A1), Moser (US Pub. 2010/0321877 A1), and Griffin et al. (US Pub 2014/0028293 A1) as applied to claim 2 above, and further in view of Bourque (US Pub 2013/0080662 A1).
Regarding claim 3; Khor, Su, Moser, and Griffin teach the electronic device of claim 2 as discussed above. Khor teaches base removably connected to the housing (see analysis of claim 1 above).
Khor, Su, Moser, and Griffin do not teach that the computing base has a greater number of components than other bases.
Bourque teaches the computing base has a greater number of components than other bases (Fig.1, a laptop dock 106-4 has a greater number of components (e.g., array of input/output ports, [0015]) than the travel dock 106-5).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Khor and Su to include the teaching of Bourque of providing a laptop dock having greater number of components than a travel dock. The motivation would have been in order to enable the base component to process data for displaying images on the display monitor.
Claims 4,13 are rejected under 35 U.S.C. 103 as being unpatentable over Khor et al. (US Pub 2014/0240200 A1) in view of Su (US Pub 2011/0069240 A1) and Moser (US Pub. 2010/0321877 A1) as applied to claims 1,10 above, and further in view of Higashi (US Pub 2008/0012995 A1).
Regarding claim 4; Khor, Su, and Moser teach the electronic device of claim 1 as described above. Khor, Su, and Moser do not teach that the controller is a video scaler.
	Higashi teaches that the controller is a video scaler (Fig.1; [0035], TV receiver 10 comprises a scaler 10e).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor and Su to include the scaler of Higashi. The motivation would have been in order to scale the input video signal to match the resolution of the display monitor (Higashi, [0035]). 
Regarding claim 13; Khor, Su, and Moser teach the non-transitory computer readable storage medium of claim 10 as described above. Khor, Su, and Moser do not teach that the controller is a video scaler.
	Higashi teaches that the controller is a video scaler (Fig.1; [0035], TV receiver 10 comprises a scaler 10e).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor and Su to include the scaler of Higashi. The motivation would have been in order to scale the input video signal to match the resolution of the display monitor (Higashi, [0035]). 
Claims 6,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Khor et al. (US Pub 2014/0240200 A1) in view of Su (US Pub 2011/0069240 A1), Higashi (US Pub 2008/0012995 A1), and Moser (US Pub. 2010/0321877 A1).
Regarding claim 6; Khor teaches an electronic device (a display system as shown in Fig.3)  comprising:
	a housing (a housing covering a display monitor head component 202, Fig.2);
	a display panel stored in the housing (a display panel stored in the display monitor head component 202, Fig.3, para. [0019];
	a support arm extending from the housing (a riser component 204 extending from a rear side 205 of the display monitor head component 202 as annotated in Fig.2 above);
	a base attached to the housing, via the support arm (see Fig.2, the base component 206 is connected with the display monitor head component 202 via the riser component 204), wherein the base is removably connected to the housing (para. [0019], the base component 206 may include one or more processing devices, memory devices, and hub/bus components of information handling system 100. Furthermore, the riser component 204 is configured for mechanically mating with the rear side 205 of the display monitor head component 202. For example, a quick release mechanism such as a releasable latch mechanism that holds the components together in mated condition);
	a base connector (electrical interconnects 405 and 407) to interface with the base (Fig.3, para. [0023]), wherein the base connector is to receive a set of signals from the base (para. [0019]), wherein the set of signals include a video signal (para. [0019], the base component 206 include video input connectors), and
	Khor does not teach that the set of signals include a base identification signal; and wherein the base identification signal indicates if the base is the computing base of the docking base.
Su teaches the set of signals include a base identification signal; and wherein the base identification signal indicates a type of base (Figs. 3 and 4; para. [0017,0030,0037,0038], the microprocessor 15 included in a projector 10a determines whether a video source 30a is connected to the projector 10a via an input port 14a by detecting a defining signal transmitted from the video source 30a. The video source may be a computer device (i.e., equivalent to “computing base” as claimed). Therefore, the defining signal would be an indicative of a type of the video source 30a (e.g., a VGA type video source)); set a processing format of the video signal based on the base identification signal (para. [0028], Step S5 of Fig.4, the microprocessor locks on to the detected input port (e.g., VGA type connector) and processes the inputted video signals (i.e., VGA signals). Thus, Su further teaches a method of setting the input source of the microprocessor to VGA signal based on detecting the first input port 142 being connected to the source device).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the modular display monitor system of Khor to include the method of Su of determining an input port being connected to a source device by detecting a defining signal produced from the input port; and setting a processing format of the input signal based on the defining signal. The motivation would have been in order to process the input video signal correctly.
Khor and Su do not teach a video scaler connected to the base connector, wherein the video scaler is to receive the video signal.
Higashi teaches that a video scaler connected to the base connector, wherein the video scaler is to receive the video signal (Fig.1, a scaler 10e is connected to connectors 10a and 10b for receiving video signal (e.g., HDMI signal or Composite signal)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor and Su to include the scaler of Higashi in the microprocessor of the display panel. The motivation would have been in order to scale the input video signal to match the resolution of the display monitor.
Khor, Su, and Higashi do not teach that the base is a computing base.
Moser teaches the base is a computing base (Fig.6, para. [0049], a computer base 32 is removably connected to a display screen 10. Fig.8, para. [0051], a base 32 may comprise a small netbook computer).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the teaching of Moser of providing a computer base removably attached to a display screen. The motivation would have been in order to reduce space taken by the computer.
Regarding claim 8; Khor, Su, Higashi, and Moser teach the electronic device of claim 6 as described above. Khor further teaches a High-Definition Multimedia Interface (HDMI) video signal (para. [0019], the base component 206 may include video input connectors such as HDMI).
	Khor does not teach the video scaler is to process the video signal based on the processing format.
	Higashi teaches that the video scaler is to process the video signal based on the processing format (para. [0035,0038]). The motivation is the same as the rejection of claim 6.
Regarding claim 9; Khor, Su, Higashi, and Moser teach the electronic device of claim 6 as described above. Khor further teaches the support arm (Fig.3, the riser component 204) extending from a backside of the housing (see Fig.3), wherein the base connector is located at a bottom end of the support arm (Fig.3, the base component 206 is located at the bottom end of the riser component 204).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khor et al. (US Pub 2014/0240200 A1) in view of Su (US Pub 2011/0069240 A1), Higashi (US Pub 2008/0012995 A1), and Moser (US Pub. 2010/0321877 A1) as applied to claim 6 above; further in view of Griffin et al. (US Pub 2014/0028293 A1).
Regarding claim 7; Khor, Su, Higashi, and Moser teach the electronic device of claim 6 as described above. Khor does not teach the video scaler is to process the video signal based on the processing format.
	Higashi teaches that the video scaler is to process the video signal based on the processing format (para. [0035,0038]). The motivation is the same as the rejection of claim 6.
	Khor, Su, Higashi, and Moser do not teach an Embedded DisplayPort (eDP) video signal.
	Griffin teaches Embedded DisplayPort (eDP) video signal (para. [0012,0014,0020], the display panel 220 receives panel signals from the connection module 260 in Embedded DisplayPort (eDP) format).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Khor to include the embedded DisplayPort of Griffin. The motivation would have been in order to facilitate transmitting power, data, and control signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furuya (US Patent No. 5,193,069) discloses a portable computer served as a base which is removably attached to different types of display panels (Fig.1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691